DR. & MRS. WENTWORTH S.         )
MORRIS                          )
and
MARY MAURICIA MORRIS,
                                )
                                )                FILED
                                )
      Plaintiffs/Appellants,    )    Appeal No.   July 20, 1999
                                )    01-A-01-9809-BC-00468
                                                 Cecil Crowson, Jr.
v.                              )
                                                Appellate Court Clerk
                                )    Tennessee Claims Comm.
STATE OF TENNESSEE,             )    Nos. 101452 and 101807
                                )
      Defendant/Appellee.       )


                 COURT OF APPEALS OF TENNESSEE


     APPEAL FROM THE TENNESSEE CLAIMS COMMISSION FOR

                           DAVIDSON COUNTY

                      AT NASHVILLE, TENNESSEE




HELEN LOFTIN CORNELL
3635 Woodmont Boulevard
Nashville, Tennessee 37215
     ATTORNEY FOR PLAINTIFFS/APPELLANTS



JOHN KNOX WALKUP
Attorney General & Reporter

MICHAEL E. MOORE
Solicitor General

MEREDITH DEVAULT
Civil Rights and Claims Division
Cordell Hull Building, Second Floor
425 Fifth Avenue North
Nashville, Tennessee 37243
      ATTORNEYS FOR DEFENDANT/APPELLEE


                      AFFIRMED AND REMANDED


                                        WILLIAM B. CAIN, JUDGE
                                   OPINION

       This case involves the claims of a husband and wife and their adult
daughter who were all three living together in one home. Following an incident
involving the discharge of a firearm, the adult daughter was arrested and
delivered to Middle Tennessee Mental Health Institute ("MTMHI") for forensic
examination to determine her competence to stand trial. After her release from
MTMHI, the daughter filed claim with the Tennessee Claims Commission
alleging rape, unlawful confinement, physical abuse and drug abuse. The
parents likewise filed claim with the Claims Commission alleging loss of
companionship, society and services, together with medical and other expenses
relative to their adult daughter.     Almost seven years later, the Claims
Commission granted summary judgment to the State on the claims of the parents
and dismissed with prejudice, under Rule 41(.02), the claim of the daughter for
failure to prosecute her claim and failure to comply with discovery requirements.
All the claimants have appealed to this court where we affirm the judgment of
the trial court in all respects.


I.     FACTS
       Dr. Wentworth S. Morris, a retired professor from Austin Peay State
University, lived with his wife, Mary Eva Morris, and adult daughter, Mary
Mauricia Morris, in Clarksville, Tennessee. Mary Mauricia Morris, who was
born September 19, 1962, attained a Bachelor's Degree in Mass
Communications from Austin Peay State University. While living with her
parents, Mary Mauricia worked at Wal-Mart, The Record Bar and Radio Station
WJZM.


       In August of 1990, Mary Mauricia Morris was standing in the yard of her
home with her mother when two motorcyclists drove into their driveway. She
fired two shots into the air and was shortly thereafter arrested and charged with
reckless endangerment and unlawful possession of a firearm. On August 24,
1990, following the gunfire incident, Mary Mauricia was ordered by the court
to undergo outpatient forensic testing, and three weeks later an order was
entered for a maximum thirty day confinement at MTMHI. Her confinement

                                       2
should have expired on October 13, 1990, but for some reason she remained in
confinement at MTMHI until October 25, 1990.


      On August 23, 1991, Mary Mauricia Morris filed her claim with the
Division of Claims Administration alleging that she had suffered medical
malpractice, assault and rape at the hands of MTMHI employees. Thereafter,
Dr. and Mrs. Morris filed their claims alleging loss of companionship, society
and services of their adult daughter, together with medical and other expenses.
These claims were transferred to the Tennessee Claims Commission and
consolidated. On March 2, 1994, based on admission by the defendant,
summary judgment was granted on the issue of liability to Mary Mauricia
Morris for illegal confinement for the period October 14, 1990 through October
25, 1990. On all other issues her motion for summary judgment was overruled.
After voluminous proceedings, on July 28, 1998, the Claims Commission, in an
extensive memorandum, disposed of all issues in the consolidated cases by
granting the State's motion for summary judgment as to the claims of Dr. and
Mrs. Wentworth S. Morris and dismissing the claim of Mary Mauricia Morris
under Rule 41.02 of the Tennessee Rules of Civil Procedure for failure to
prosecute.


II.   THE CASE OF DR. AND MRS. WENTWORTH S. MORRIS
      Summary judgment having been granted by the Claims Commission, this
court on appeal cannot weigh the evidence but must require the moving party to
demonstrate the absence of any genuine and material factual issue. Byrd v. Hall,
847 S.W.2d 208, 214 (Tenn. 1993). If after considering the facts established by
the record and all legitimate inferences to be drawn therefrom in favor of the
non-moving party, the court finds that a material issue of fact is presented or if
there is doubt as to whether or not such fact issue is presented, this court must
vacate the summary judgment. Evco Corp. v. Ross, 528 S.W.2d 20, 24-25
(Tenn. 1975).


      It is undisputed in this record that at the time this chain of events began
Mary Mauricia Morris was an adult college graduate with gainful employment
history. The repeated reference to her in the pleadings of this claimant as an

                                        3
"unemancipated adult child" are meaningless in the absence of evidence.
Tennessee Code Annotated section 1-3-113(a) provides:

            Notwithstanding any laws to the contrary, any person
            who is eighteen (18) years of age or older shall have the
            same rights, duties, and responsibilities as a person who
            is twenty-one (21) years of age, except as provided in
            subsection (b) relative to the rights to purchase, possess,
            transport, and consume alcoholic beverages, wine, or
            beer as those terms are defined in title 57.


      Emancipation may occur by operation of law. Glover v. Glover, 44 Tenn.
App. 712, 720, 319 S.W.2d 238, 241 (1958). The enactment of Tennessee Code
Annotated section 1-3-113(a) completely emancipated those over eighteen years
of age from the control of their parents. Garey v. Garey, 482 S.W.2d 133, 135
(Tenn. 1972).     Accordingly, Mary Mauricia Morris became completely
emancipated when she became eighteen years old, even though she continued
to live in her parents' home. Glover v. Glover, 44 Tenn. App. at 725, 319
S.W.2d at 243 (noting that complete emancipation can occur even though the
child continues to live with his or her parents). Where emancipation of a minor
is complete, the parent's right to maintain action for loss of services due to
injuries is cut off. Memphis Steel Constr. Co. v. Lister, 138 Tenn. 307, 197 S.W.
902 (Tenn. 1917).


      There is no evidence in this record that Mary Mauricia Morris was
diseased or disabled at the time she reached her majority. Case law exists
which, under such circumstances, would make Dr. and Mrs. Morris responsible
for her upkeep and perhaps give them a corresponding right to recover for
medical expenses and loss of society and services. See Sayne v. Sayne, 39 Tenn.
App. 422, 284 S.W.2d 309 (1955) (finding that a twenty-seven year old daughter
who had been disabled since childhood and lived in the parental home was not
emancipated such that the court could order her father to pay child support).
Indeed, the only evidence in this record consistent with non-emancipation is the
fact that Mary Mauricia Morris continued to live in the home of her parents.
This is insufficient to establish non-emancipation. Glover v. Glover, 44 Tenn.
App. at 725, 319 S.W.2d at 243.


                                        4
      Claimant relies on Roddy Manufacturing Co. v. Dixon, 21 Tenn. App. 81,
105 S.W.2d 513 (1936), to support her position. That case involved the loss of
services of a 19 year old son impaired by tort injury and thus limited in his
ability to perform farm labor on his father's farm. The son was 19 years of age
at the time when the law provided that emancipation by attainment of majority
did not occur until age 21. Chapter 162 of the Public Acts of 1971, codified in
part in section 1-3-113(a) of the Tennessee Code, reduced the age at which one
reached majority from age 21 to age 18. In August 1990, Mary Mauricia Morris
was 28 years of age, well past the age of majority.


           It is fundamental that once a child reaches the age of majority
      there is a complete emancipation of the minor from the protective
      bonds of parental control. At the time of complete emancipation
      the parents' legal duty to support the child is terminated.

            In Section 3 of Chapter 162 of the Public Acts of 1971 the
      General Assembly has conferred the status of adulthood on persons
      18 years of age or older. By lowering the age of majority from 21
      to 18 years of age the Legislature has completely emancipated the
      minor from the control of the parents and relieved the parents of
      their attendant legal duty to support the child.

Garey v. Garey, 482 S.W.2d 133, 135 (Tenn. 1972) (citations omitted).



      To the extent that the complaint of Dr. and Mrs. Morris seeks recovery for
loss of society and companionship of an adult child, we find that there is no
basis for such an action. While a growing minority of sister jurisdictions seem
to recognize such a cause of action, Howard Frank, M.D., P.C. v. Superior
Court, 722 P.2d 955 (Ariz. 1986); Masaki v. General Motors Corp., 780 P.2d
566 (Hawaii 1989), the majority rule does not recognize such an action.
Boucher v. Dixie Med. Ctr., 850 P.2d 1179 (Utah 1992). The majority rule is
grounded in public policy and was well stated by the Wisconsin Supreme Court
in Estate of Wells v. Mount Sinai Medical Center in a context similar to the case
at bar. The issue in Wells was whether a parent can recover for loss of society
and companionship of an adult child whose injuries allegedly resulted from
medical malpractice. Citing Hass v. Chicago & North Western Railway Co.,
179 N.W.2d 885, 888 (Wis. 1970), the court in Wells stated:


                                       5
       It is recognized by this and other courts that even where the chain
       of causation is complete and direct, recovery against the negligent
       tortfeasor may sometimes be denied on grounds of public policy
       because the injury is too remote from the negligence or too 'wholly
       out of proportion to the culpability of the negligent tort-feasor,' or
       in retrospect it appears too highly extraordinary that the negligence
       should have brought about the harm, or because allowance of
       recovery would place too unreasonable a burden [on negligent tort-
       feasors], or be too likely to open the way for fraudulent claims, or
       would 'enter a field that has no sensible or just stopping point.'

Estate of Wells v. Mount Sinai Med. Ctr, 515 N.W.2d 705 (Wis. 1994) (quoting
Hass, 179 N.W.2d at 888) (quoting Colla v. Mandella, 85 N.W.2d 345 (Wis.
1957)). No Tennessee case has recognized a parental cause of action for loss of
society and companionship of an emancipated adult child. The majority rule in
sister jurisdictions is persuasive that no such cause of action is viable.


       The evidence in the case, primarily the deposition of Dr. Morris, clearly
shows that neither he nor his wife Mary Eva Morris, knew anything first hand
about what happened to Mary Mauricia Morris while she was at MTMHI. No
evidence in the record approaches the serious emotional injury required to effect
recovery under Ramsey v. Beavers, 931 S.W.2d 527 (Tenn. 1996). The
undisputed facts and conclusions to be drawn from those facts in this case would
permit a reasonable person to reach only one conclusion. Dr. and Mrs. Morris
cannot prevail as a matter of law in any of their claims before the Claims
Commission in this case. Summary judgment was properly granted. Byrd v.
Hall, 847 S.W.2d 208, 214 (Tenn. 1993).


III.   THE CASE OF MARY MAURICIA MORRIS
       Rule 41.02 of the Tennessee Rules of Civil Procedure is a mirror image
of the federal rule. This being true, federal authorities provide helpful guidance
in our interpretation of the Tennessee rule. Andrews v. Bible, 812 S.W.2d 284,
287 (Tenn. 1991); Bowman v. Henard, 547 S.W.2d 527, 530 (Tenn. 1977). Rule
41.02 provides in pertinent part:
             Unless the court in its order for dismissal otherwise specifies,
       a dismissal under this subdivision and any dismissal not provided
       for in this Rule 41, other than a dismissal for lack of jurisdiction or
       for improper venue or for lack of an indispensable party, operates
       as an adjudication upon the merits.

                                         6
Tenn. R. Civ. P. 41.02(3). While an involuntary dismissal with prejudice is
reviewed on appeal under an abuse of discretion standard, Link v. Wabash Ry.
Co., 370 U.S. 626, 82 S. Ct. 1386, 8 L. Ed. 2d 734 (1962), it is likewise true that
dismissal with prejudice should be done sparingly. Harris v. Baptist Mem'l
Hosp., 574 S.W.2d 730, 731 (Tenn. 1978).


         The following chronology of events in the Claims Commission is
indispensable in determining if the Claims Commission's action of involuntary
dismissal with prejudice was an abuse of discretion:


         1.   The claimants filed claim with the Division of Claims
Administration on August 23, 1991 alleging negligence, medical malpractice,
assault, battery and intentional infliction of emotional distress.
         2.   This claim was transferred to the Tennessee Claims Commission on
December 2, 1991 in accordance with Tennessee Code Annotated section 9-8-
402 (c).
         3.   The claimants filed a joint complaint with the Tennessee Claims
Commission on March 3, 1992.
         4.   Defendant denied the allegations of the complaint on June 23, 1992.
         5.   On motion of the claimants, a trial date was set for April 23, 1993.
         6.   The Commission continued the trial because of failure of the
claimant, Mary Mauricia Morris, to respond to interrogatories.
         7.   On November 22, 1993, the claimants filed a motion for summary
judgment.
         8.   On March 2, 1994, Commissioner Murray granted partial summary
judgment, holding that Mary Mauricia Morris had been improperly confined for
the period October 14, 1990 through October 25, 1990. In all other respects, the
motion for summary judgment by the claimants was denied.
         9.   Following a number of motions essentially unrelated to the
controlling question, Commissioner Baker, by order entered May 28, 1996,
ordered that the deposition of Mary Mauricia Morris be taken by the defendant
on July 24, 1996 at 10:00 a.m.
   10.        The deposition did not take place and Commissioner Baker ordered
her to appear for deposition on November 12, 1996.

                                         7
  11.        On November 8, 1996, a subpoena was issued by the Administrative
Clerk of the Tennessee Claims Commission requiring Mary Mauricia Morris to
appear for her scheduled deposition on November 12, 1996.
  12.        This subpoena was served upon claimant by her own attorney, Helen
Cornell, on November 11, 1996.
   13.       Mary Mauricia Morris failed to appear for her deposition either on
November 12 or November 13, 1996.
   14.       On November 15, 1996, defendant noticed Mary Mauricia Morris
and her mother Mary Eva Morris to appear for depositions on December 10,
1996.
   15.       Once again, the deposition did not take place and on December 13,
1996, defendant filed a motion to dismiss Mary Mauricia Morris' claim for
failure to cooperate in discovery.
   16.       On January 31, 1997, counsel for Mary Mauricia Morris filed her
own affidavit, along with the affidavit of her paralegal, Carey Hambrick, Jr.,
relative to their efforts to get Mary Mauricia Morris to appear for the November
12, 1996 deposition. The affidavit of Hambrick provides:
              1. I am a paralegal in the law office of Helen Cornell,
        Attorney.
              2. On November 10, 1996 I went with Ms. Cornell to
        Clarksville to the Montgomery County Sheriff's Department and to
        the residence of Mary Mauricia Morris at Vacation Motor Hotel in
        Clarksville, attempting to serve a subpoena upon M[s]. Morris for
        her presence at her deposition on November 12, 1996.
              3. On November 10th Ms. Cornell requested sheriff service
        of this subpoena. She further put a copy of the subpoena under
        M[s]. Morris' door and she left a copy of the subpoena in the door
        of the law office of Stacey Turner, the criminal defense attorney for
        Mary Mauricia Morris.
              4. On November 12, 1996 I went with Ms. Cornell to the
        residence of Mary Mauricia Morris at Vacation Motor Hotel,
        offering to transport Ms. Morris to the Deposition.
              5. We further asked Ms. Stacey Turner at the Montgomery
        County Courthouse to call M[s]. Morris or to bring Ms. Morris to
        the deposition, all of which Ms. Turner refused to do.
              6. Every effort was made by Ms. Cornell and me to secure
        Claimant Mary Morris' presence at the deposition.
              7. In addition, Ms. Cornell and I picked up Dr. and Mrs.
        Morris in Indian Mound, Tennessee and took them to their
        depositions on November 13, 1996 and returned them to their
        home in Indian Mound.


                                         8
   17.      Oral argument on all pending motions was heard January 31, 1997,
and on February 18, 1997, the Commissioner entered an order providing in part
as follows: "[i]t is ordered that Mary Mauricia Morris will be given two more
chances to appear for her deposition, that the defendant subpoena Mary
Mauricia Morris to appear for her deposition on February 24, 1997 and February
25, 1997 at 10:00 a.m. at Austin Peay State University in Clarksville,
Tennessee."
   18.      On February 25, 1997, Commissioner Baker appeared with counsel
for the parties for the scheduled deposition of Mary Mauricia Morris. She once
again failed to appear and the Commissioner by order of March 5, 1997 held that
Helen Cornell no longer represented Mary Mauricia Morris and that the
Administrative Clerk for the Tennessee Claims Commission should send a copy
of the order directing Mary Mauricia Morris to respond to the court within thirty
days and that her failure to do so would indicate to the court that she had
abandoned her claim and would constitute grounds for the State to move for
dismissal of her lawsuit on the basis of her abandonment of the claim.
    19.     No response was forthcoming from Mary Mauricia Morris and on
April 16, 1997, defendant moved to dismiss the claim of Mary Mauricia Morris
under Rule 41.02(1) for failure to prosecute.
    20.     Finally, on October 23, 1997, Commissioner Baker dismissed her
claim under Rule 41.02(1) for failure to prosecute.
    21.     On November 18, 1997, the claimant filed a motion under Rule
52.02 and Rule 59.04 asking the Commission to amend its findings of fact and
make additional findings, and also to alter or amend its judgment. This was
accompanied by a Rule 60 motion to reinstate the partial summary judgment on
liability issued by Commissioner Murray on February 28, 1994.
    22.     On July 28, 1998, Commissioner Baker overruled all motions
pending and from this order claimants appeal.


      The patience and restraint of the Commissioner in this case is
commendable. It is difficult to imagine how he could have been more lenient
with the totally unexplained refusal of Mary Mauricia Morris to pursue her own
claim. She refused to appear for depositions even after her own lawyer served
a proper subpoena on her to appear. By any analysis associated with logic, she

                                       9
has deliberately failed and refused to prosecute her claim. Like any other party,
she is required to submit to discovery and it is her obligation to timely pursue
her own claim.


      The belated effort by her counsel to resurrect the case because of the
partial summary judgment granted in 1994 by Commissioner Murray is of no
avail. Damages are an indispensable element of a tort claim and it was her duty
to prosecute this part of her claim to its conclusion just as it was her duty to
pursue all other elements of her claim upon which summary judgment was not
granted. "As to the Plaintiff's insistence that the jury was required to return a
verdict of at least nominal damages for loss of consortium, we note that in
negligence cases wherein damages are an element of the right to recover,
nominal damages are never proper." Skoretz v. Cowden, 707 S.W.2d 529, 532
(Tenn. App. 1985).


      The action of the Commissioner in dismissing the claim of Mary Mauricia
Morris with prejudice under Rule 41.02(1) is certainly not an abuse of discretion
under the facts of this case. See Hutchins v. A. G. Edwards & Sons, Inc., 116
F.3d 1256 (8th Cir. 1997); Palmieri v. Defaria, 88 F.3d 136 (2d Cir. 1996);
Dorsey v. Scott Wetzel Servs., Inc., 84 F.3d 170 (5th Cir. 1996); Morgan v. City
of Marmaduke, 958 F.2d 207 (8th Cir. 1992); Woods v. Union Pacific R.R. Co.,
957 F.2d 548 (8th Cir. 1992); Figueroa v. Alegria, 896 F.2d 645 (1st Cir. 1990).
The judgment of the Claims Commission is in all respects affirmed with costs
assessed jointly against the claimants.




                               ______________________________________
                               WILLIAM B. CAIN, JUDGE

CONCUR:


____________________________________
BEN H. CANTRELL, P.J., M.S.


____________________________________


                                       10
WILLIAM C. KOCH, JR., JUDGE




                              11